DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:

The claim later requires that “the ink supply path is provided for each individual ink flow path” (line 9 of the claim), which adds to the confusion.  This limitation implies the existence of multiple individual ink flow paths and multiple ink supply paths, which is in contrast to the recitation on lines 7-8 that introduces “an individual ink flow path” (singular) and “an ink supply path” (singular).
Even assuming that the claim is rightly interpreted as having a plurality of individual flow paths, the claim also requires one end of the individual flow path to be connected to “the nozzles of the plurality of nozzles” (line 8 of the claim); however, no particular nozzle, of the plurality, has been identified.
	Moreover, the claim requires the second piezoelectric actuator to be provided for “the ink supply path” (line 16 of the claim); however, no particular ink supply path, of the plurality, has been identified.
	In light of the above, the scope of the claim is unclear, such that an artisan would not be able to determine the point of infringement.
Regarding claims 2-5:
	These claims fail to meet the requirements of this statute, at least for their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US 2018/0281410 A1).
Regarding claim 1 (as best understood):
	Sugai discloses an image forming apparatus comprising:
	a head unit (40A) including a common ink chamber (supply channel 30), a plurality of nozzles (41: paragraph 64), a plurality of individual ink flow paths (liquid chambers 42), a plurality of ink supply paths (inflow channels 31), a plurality of first piezoelectric actuators (liquid chamber driving units 43: paragraph 65), and a plurality of second piezoelectric actuators (driving units 35: paragraph 67); and
	a control unit (controller 80) for controlling the head unit (paragraph 62),
	wherein an individual ink flow path is provided for each of the plurality of nozzles (Fig. 2) and has one end connected to a respective nozzle of the plurality of nozzles (Fig. 2),
	wherein an ink supply path is provided for each individual ink flow path (Fig. 2), having one end connected to the other end of an individual ink flow path (Fig. 2), and having the other end connected to the common ink chamber (Figs. 1-2),
	wherein a first piezoelectric actuator is provided for a respective individual ink flow path (Fig. 2), and is capable of deforming in a direction in which a capacity of the individual ink flow 
	wherein a second piezoelectric actuator is provided for a respective ink supply path (Fig. 2), and
	when putting the nozzle into a drying prevention state (“standby control”: paragraph 79 & Fig. 6), the control unit
		deforms a first piezoelectric actuator in a direction in which the capacity of the individual ink flow path increases, to thereby draw an interface of ink to inside the nozzle (the meniscus is drawn by at least an amount corresponding to VA: paragraphs 71-73, 80 & Fig. 4A, 5), and
		deforms a second piezoelectric actuator, to thereby cause the second piezoelectric actuator to close the ink supply path connected to the respective individual ink flow path in which the interface of the ink was drawn (paragraph 80 & Fig. 4A).
	Sugai does not expressly disclose that the head unit is a linehead.
	However, Examiner takes Official Notice that head units are commonly employed as lineheads, so as to enable fast printing over an entire page width.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to form Sugai’s head unit as a linehead.
Regarding claim 2:
	Sugai’s modified apparatus comprises all the limitations of claim 1, and Sugai also discloses that the ink supply path is thinner than the individual ink flow path (Fig. 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US 2018/0281410 A1) in view of Kodama (US 2005/0093931 A1).
Regarding claim 3:
	Sugai discloses all the limitations of claim 1, but does not expressly disclose a protrusion provided on the ink supply path.
	However, Kodama discloses an image forming apparatus comprising a head unit having an ink flow path valve (94) comprising an actuated deformable member (95) and a protrusion (valve member 98),
	wherein the protrusion protrudes in a direction toward the actuated deformable member (Fig. 8), and protrudes in a direction facing a direction in which the deformable member, when deformed, applied a pressure to the ink supply path (Fig. 8).
	Kodama teaches that the protrusion member may be shaped and protruded for the purpose of cutting off the flow channel (paragraph 95).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include a protrusion, such as that taught by Kodama, into Sugai’s ink supply path to ensure cutting off the ink supply path upon contact.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US 2018/0281410 A1) in view of Fukuda (US 2012/0194585 A1).
Regarding claim 4:
	Sugai discloses all the limitations of claim 1, and also that the control unit causes the head unit to discharge the ink based on image data (paragraph 62, 82).
Sugai does not expressly disclose that the control unit, based on image data, recognizes, for each nozzle, a continuous non-discharge section in which a section not discharging the ink is equal to or more than a reference number of dots specified in advance, and during a printing of one page, puts the nozzle with the continuous non-discharge section into the drying prevention state throughout the continuous non-discharge section.
	However, Fukuda discloses an image forming apparatus comprising a control unit (60) that is configured to recognize for each nozzle, based on image data (print data DP), a 
	during a printing of one page, puts the nozzle with the continuous non-discharge section into a drying prevention state (“standby state”) throughout the continuous non-discharge section (paragraph 49).
	Fukuda teaches that, by placing such nozzles in a drying preventions state, the amount of liquid consumed during flushing can be reduced as compared to placing the nozzles in a micro-vibrating state (paragraph 8).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Sugai’s control unit to recognize continuous non-discharge nozzles, and place them into a drying prevention/standby state, as suggested by Fukuda.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugai (US 2018/0281410 A1) in view of Shimazaki (US 2009/0009541 A1).
Regarding claim 5:
	Sugai discloses all the limitations of claim 1, but does not expressly disclose that, when ink discharge of a last page of a printing job is completed, the control unit puts all of the nozzles in the drying prevention state.
	However, Shimazaki discloses an image forming apparatus that is able to prevent excessive thickening of ink (paragraphs 63-64) by, when ink discharge of a last page of a printing job is completed, a control unit (60) puts all nozzles in a drying prevention state (paragraphs 60, 63-69 & Figs. 9-10).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to configure Sugai’s controller to place all nozzles in a drying prevention state after printing, as suggested by Shimazaki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yamagishi (US 2017/0232748 A1) discloses an image forming apparatus that utilizes a valve for blocking ink supply to a nozzle while retracting an ink meniscus.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER

Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853